Citation Nr: 0306457	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  02-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss prior to May 16, 2002 and in 
excess of 20 percent thereafter.

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in October 2002, and a 
substantive appeal was received in November 2002.  

By February 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned as 
evaluation of 10 percent.  The veteran appealed that assigned 
rating, and by December 2002 supplemental statement of the 
case, the RO granted an evaluation of 20 percent for the 
veteran's hearing loss from May 16, 2002.  Although each 
increase represents a grant of benefits, a decision awarding 
a higher rating, but less that the maximum available benefit 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2. Prior to May 16, 2002, the veteran's bilateral hearing 
loss is manifested by average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz of 65 decibels in the right ear 
and 66 decibels in the left ear, and by speech recognition 
ability of 88 percent, bilaterally; the pure tone thresholds 
in the left ear are all 55 or higher at the pertinent 
frequencies.

3.  As of May 16, 2002, the veteran's bilateral hearing loss 
is manifested by average pure tone thresholds at 1,000, 2000, 
3000, and 4000 Hertz of 65 decibels in the right ear and 55 
decibels in the left ear, and by speech recognition ability 
of 88 percent correct in the right ear and 80 percent correct 
on the left; the pure tone thresholds are 55 or more at the 
pertinent frequencies, bilaterally.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's service-connected hearing loss 
prior to May 16, 2002, have not been met.  38 U.S.C.A. 
§§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Part 4, Diagnostic Code 6100 (2002).

3.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected bilateral hearing loss 
from May 16, 2002, have not been met.  38 U.S.C.A. §§ 1110, 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Part 
4, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
bilateral hearing loss.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the October 2002 statement of the case, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
medical records to include audiologic examination reports.  
As the record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

In May 2001, the veteran filed a claim of service connection 
for hearing loss.

On July 2001 VA examination, audiometric test results, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
       
65
70
80
65
LEFT
60
65
70
70
       
66

Speech recognition was 88 percent correct in the right ear 
and 88 percent on the left.  The diagnosis was moderate to 
severe bilateral sensorineural hearing loss.

By February 2002, the RO granted service connection for 
bilateral hearing loss and assigned an evaluation of 10 
percent effective May 17, 2001.

VA outpatient treatment records of May 16, 2002, reflect that 
the veteran reported that his hearing had become worse and 
that he desired hearing aids.  He indicated that he could not 
hearing his wife talking across the kitchen table.  He 
requested further evaluation.  

On July 2002 VA examination, audiometric test results, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
       
65
65
75
65
LEFT
60
65
65
70
        
65

Speech recognition was 88 percent correct in the right ear 
and 80 percent on the left.  The examiner diagnosed mild to 
profound hearing loss in the in the right ear and mild to 
severe hearing loss in the left ear and opined that the 
veteran was a good candidate for hearing aids.

By December 2002 supplemental statement of the case, the RO 
increased the veteran's evaluation for bilateral hearing loss 
to 20 percent effective May 16, 2002.  


Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2002).

The above rule is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.87, Code 6100 (2002).  The assignment of 
disability ratings in hearing loss cases is derived by a 
mechanical application of the Rating Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lindeman v. Principi, 3 Vet. App. 345 (1992).  The 
ratings derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.85.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

Based upon July 2001 audiometric test results, a zero percent 
evaluation for bilateral hearing loss would be warranted.  
38 C.F.R. § 4.87, Code 6100.  However, as provided in 
38 C.F.R. § 4.86, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating may be assigned from 
alternative criteria, which may result in a higher 
evaluation.  In this case, the alternative criteria, which 
provide a hearing impairment level based only on puretone 
threshold average, are applicable for the left ear and result 
in assignment of a 10 percent evaluation.  The evidence prior 
to May 2002 does not warrant an initial evaluation in excess 
of 10 percent.  

The veteran was seen in May 2002 with complaint of his 
hearing becoming worse.  Based upon July 2002 audiometric 
test results, a 10 percent evaluation for bilateral hearing 
loss would be warranted.  Nonetheless, when evaluated under 
the criteria established for the rating of unusual patterns 
of hearing loss in both ears, the veteran is entitled to an 
evaluation of 20 percent.  Id.; see 38 C.F.R. § 4.85 Table 
VIA; 38 C.F.R. §§ 4.86, 4.87.  The alternative criteria were 
not shown to be present prior to the July 2002 examination.  
Accordingly, a 20 percent evaluation is appropriate from the 
date of the veteran's treatment records in May 2002, which 
reflect a noted increased difficulty with his hearing.  The 
evidence does not reflect entitlement to a rating in excess 
of 20 percent.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of bilateral 
hearing loss not contemplated in the currently assigned 20 
percent rating assigned under the Schedule.  

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disability is warranted.  38 C.F.R. 
3.321(b)(1) (2002).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected disability and 
he has made no assertions to that effect.  Thus, 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996)

The comparison of the audiometric findings with the schedular 
criteria is purely a mechanical function over which there can 
be no dispute, and the veteran's hearing loss simply cannot 
be given a rating greater than 20 percent based on the 
existing medical findings.  See 38 C.F.R. §§ 4.85, 4.86.  
This is a case where the preponderance of the evidence is 
against assignment of an evaluation in excess of 10 percent 
prior to May 16, 2002 and in excess of 20 percent from May 
16, 2002, for bilateral hearing loss, and the veteran's claim 
for higher ratings must be denied.  38 U.S.C. § 5107; 
Gilbert, supra.  


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

